DETAILED ACTION
This action is in response to the Request to Continued Examination (RCE) 09/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.


Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim(s) 20 recite(s) “the voltage” in line 5. Said limitation lacks antecedent basis.
Claim(s) 20 recite(s) “the same axial position” in line 11. Said limitation lacks antecedent basis.
Claim(s) 20 recite(s) “the core” in line 11. Said limitation lacks antecedent basis.
Claim(s) 20 recite(s) “the terminations of the secondary winding” in line 16. Said limitation lacks antecedent basis.
Claim(s) 20 recite(s) “a seme” in line 17. It appears that it should be “a same”.
	Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rectifier means in claims 1, 4, 7 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 1 – 3, 4 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0163164; (hereinafter Martin) in view of WO 2020/033325; (hereinafter Google).
	
Regarding claim 1, Martin [e.g. Figs. 2 - 3] discloses a system for reducing common-mode noise, the system comprising: a switch mode power supply including primary and secondary sides, primary and secondary side grounds [e.g. 306, 323], an input voltage source [e.g. 302, 304, 305], a primary switch [e.g. S1], a transformer [e.g. T1], a core, and a power output [e.g. Vo], wherein the primary side and the secondary side each have at least a quiet termination wherein a voltage does not change with respect to the primary side ground and with respect to the secondary side ground [e.g. paragraph 017 recites “A quiet node is a node where a minority or small portion of the voltage transitions may occur. Some examples of locations of quiet nodes could be the positive rail of a bulk capacitor (not shown), the negative rail of a bulk capacitor, the positive input voltage of a power converter, the positive output of the rectifier on the input side of the power converter, or the negative rail of the secondary side of the transformer, or the quiet node of the secondary winding”]; the transformer includes a primary winding on the primary side [e.g. 312] connected to the input voltage source via the primary switch, a secondary winding on the secondary side [e.g. 318] connected to the power output via a rectifier [e.g. D1] means, and an active shield winding [e.g. 314] placed between the primary and secondary windings, wherein the active shield winding has two terminations [e.g. upper and lower terminals 315, 316], is wound in a same direction as the secondary winding [e.g. 264, Fig. 2 with respect to Ns and NB], and occupies a same axial position on the core as the secondary winding [e.g. paragraph 033];the active shield winding and secondary winding each have a number of turns [e.g. as shown]; and one of the two terminations of the active shield winding [e.g. lower terminal 316] is connected to the quiet termination of the primary side [e.g. connected to the positive output terminal of the rectifier 304 via ground 306], so that the terminations of the secondary winding and the active shield winding that are adjacent each other carry alternating voltages [e.g. AC voltage at windings].
Martin fails to disclose the secondary winding and the active shield winding carry alternating voltages of a same polarity and a same amplitude such no current flows in between the primary and secondary side grounds.
Google [e.g. Figs. 2, 3A] teaches the secondary winding [e.g. S1,S2] and the active shield winding [e.g. X1,X2] carry alternating voltages of a same polarity [e.g. see dots indicating winding polarity] and a same amplitude [e.g. paragraph 047 recites “The secondary windings S1 , S2 have an approximately equal number of turns. In general, an approximately equal number of turns or a substantially equal number of turns indicates that the number of turns is within 10% of each other. Of course, the tolerance may be much closer, such as within 5%, or within 2.5%, or within 1 %, within one turn of each other, or even an exact match in the number of turns”] such no current flows in between the primary and secondary side grounds [e.g. paragraph 021 recites “cause the common-mode current to flow back to primary ground such that the common-mode current only circulates in the primary side and there is no common-mode current passed between primary winding and secondary windings.” Paragraph 045 recites “A high change in voltage over time (dv/dt) at the primary side P will induce common-mode current from the primary coil P to the shielding, and this common-mode current will then flow back to primary ground through node Y. The common-mode current only circulates in the primary side P, and there is no common-mode current between the primary side P and secondary side S.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by the secondary winding and the active shield winding carry alternating voltages of a same polarity and a same amplitude such no current flows in between the primary and secondary side grounds as taught by Google in order of being able to reduce undesirable effects, such as generation of electromagnetic interference and loss of energy due to eddy currents and other effects.

Regarding claim 2, Martin discloses to calculating the number of turns and selecting the appropriate number of turns [e.g. according to Fig. 4 the number of turns can be made any desired number so to have a desired amplitude; paragraph 041 recites “the design of the energy transfer element includes calculating the number of turns for a shield winding of the energy transfer element. For example, the number of turns for a shield winding may be calculated such that a power supply without a shield impedance (e.g., shield impedance value equal to zero) would operate with approximately zero noise current. These techniques may be automated in software tools such as for example the PI Transformer Designer tool in the PI Expert Design Software Suite v.6.6 available from Power Integrations, Inc., San Jose, Calif.”]
Martin fails to explicitly disclose wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding.
Google teaches wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding [e.g. paragraph 047 recites “The secondary windings S1 , S2 have an approximately equal number of turns. In general, an approximately equal number of turns or a substantially equal number of turns indicates that the number of turns is within 10% of each other. Of course, the tolerance may be much closer, such as within 5%, or within 2.5%, or within 1 %, within one turn of each other, or even an exact match in the number of turns”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding as taught by Google in order of being able to reduce undesirable effects, such as generation of electromagnetic interference and loss of energy due to eddy currents and other effects.

Regarding claim 3 Martin [e.g. Fig. 3] discloses wherein the number of turns of the active shield winding is different from the number of turns of the secondary winding [e.g. paragraph 019 recites “The number of turns of the balance shield winding is selected such that the net electrostatic field from the combination of the balance shield NB 114 windings and input windings matches that generated by the output winding”], so as to induce a voltage into the secondary winding which has a polarity that is opposite a polarity of a residual common mode noise [e.g. Fig. 3; see dots of windings NB and Ns indicating opposite polarities] such that no current flows in between the primary and secondary side grounds [e.g. paragraph 015 recites “common mode noise and electromagnetic interference (EMI) are suppressed”].

Regarding claim 4, Martin [e.g. Fig. 3] discloses a system for reducing common-mode noise, the system comprising: a switch mode power supply including primary and secondary sides, primary and secondary side grounds [e.g. 306, 323], an input voltage source [e.g. 302, 304, 305], [e.g. S1], a transformer [e.g. T1], a core, and a power output [e.g. Vo], wherein the primary side and the secondary side each have at least a quiet termination wherein a voltage does not change with respect to the primary side ground and with respect to the secondary side ground [e.g. paragraph 017 recites “A quiet node is a node where a minority or small portion of the voltage transitions may occur. Some examples of locations of quiet nodes could be the positive rail of a bulk capacitor (not shown), the negative rail of a bulk capacitor, the positive input voltage of a power converter, the positive output of the rectifier on the input side of the power converter, or the negative rail of the secondary side of the transformer, or the quiet node of the secondary winding”]; the transformer includes a primary winding on the primary side [e.g. 312] connected to the input voltage source via the primary switch, a secondary winding on the secondary side [e.g. 318] connected to the power output via a rectifier means [e.g. D1], and an active shield winding [e.g. 314] placed between the primary and secondary windings, wherein the active shield winding has two terminations [e.g. upper and lower terminals 315, 316], is wound in an opposite direction as the secondary winding [e.g. 264, Fig. 2 with respect to Ns and NB], and occupies a same axial position on the core as the secondary winding [e.g. paragraph 033]the active shield winding and secondary winding each have a number of turns [e.g. as shown]; and one of the two terminations of the active shield winding [e.g. lower terminal 316] is connected to the quiet termination of the primary side [e.g. connected to the positive output terminal of the rectifier 304 via ground 306], so that the terminations of the secondary winding and the active shield winding that are adjacent each other carry alternating voltages [e.g. AC voltage at windings], such that no current flows in between the primary and secondary grounds [e.g. paragraph 015 recites “common mode noise and electromagnetic interference (EMI) are suppressed”]..
Even though Martin implies that no current flows between primary and secondary grounds by suppressing the common mode noise. Google [e.g. Figs. 2, 3A] teaches such that no current flows in between the primary and secondary grounds [e.g. paragraph 021 recites “cause the common-mode current to flow back to primary ground such that the common-mode current only circulates in the primary side and there is no common-mode current passed between primary winding and secondary windings.” Paragraph 045 recites “A high change in voltage over time (dv/dt) at the primary side P will induce common-mode current from the primary coil P to the shielding, and this common-mode current will then flow back to primary ground through node Y. The common-mode current only circulates in the primary side P, and there is no common-mode current between the primary side P and secondary side S.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by such that no current flows in between the primary and secondary grounds as taught by Google in order of being able to reduce undesirable effects, such as generation of electromagnetic interference and loss of energy due to eddy currents and other effects.

Regarding claim 5, Martin fails to explicitly disclose wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding.
Google [e.g. Figs. 2, 3A] teaches wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding [e.g. paragraph 047 recites “The secondary windings S1 , S2 have an approximately equal number of turns. In general, an approximately equal number of turns or a substantially equal number of turns indicates that the number of turns is within 10% of each other. Of course, the tolerance may be much closer, such as within 5%, or within 2.5%, or within 1 %, within one turn of each other, or even an exact match in the number of turns”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by wherein the number of turns of the active shield winding is the same as the number of turns of the secondary winding as taught by Google in order of being able to reduce undesirable effects, such as generation of electromagnetic interference and loss of energy due to eddy currents and other effects.

Regarding claim 6, Martin [e.g. Fig. 3] discloses wherein the number of turns of the active shield winding is different from the number of turns of the secondary winding [e.g. paragraph 019 recites “The number of turns of the balance shield winding is selected such that the net electrostatic field from the combination of the balance shield NB 114 windings and input windings matches that generated by the output winding”], so as to induce a voltage into the secondary winding such that no current flows in between the primary and secondary side grounds [e.g. paragraph 015 recites “common mode noise and electromagnetic interference (EMI) are suppressed”].. 



Claim(s) 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of  Google and further in view of US Patent No. 5,990,776; (hereinafter Jitaru).

Regarding claim 17 – 19, Martin fails to disclose wherein the transformer is implemented in a multilater printed circuit board (PCB).
Jitaru [e.g. Figs. 1 and 7] teaches wherein the transformer is implemented in a multilater printed circuit board (PCB) [e.g. Fig. 1 with respect to Fig. 7].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by wherein the transformer is implemented in a multilater printed circuit board (PCB) as taught by Jitaru in order of being able to reduce common mode current.

Regarding claim 20, Martin [e.g. Figs. 2 - 3] discloses a system for reducing common-mode noise, the system comprising: a switch mode power supply including primary and secondary sides, primary and secondary side grounds [e.g. 306, 323], an input voltage source [e.g. 302, 304, 305], a primary switch [e.g. S1], a transformer [e.g. T1], a with multiple legs core [e.g. upper and lower], and a power output [e.g. Vo], wherein the primary side and the secondary side each have at least a quiet termination wherein the voltage does not change with respect to the primary side ground and with respect to the secondary side ground [e.g. paragraph 017 recites “A quiet node is a node where a minority or small portion of the voltage transitions may occur. Some examples of locations of quiet nodes could be the positive rail of a bulk capacitor (not shown), the negative rail of a bulk capacitor, the positive input voltage of a power converter, the positive output of the rectifier on the input side of the power converter, or the negative rail of the secondary side of the transformer, or the quiet node of the secondary winding”];  the transformer includes a primary winding on the primary side [e.g. 312] connected to the input voltage source via the primary switch, a secondary winding on the secondary side [e.g. 318] connected to the power output via a rectifier means [e.g. D1], and an active shield winding [e.g. 314] placed between the primary and secondary windings, wherein the active shield winding has two terminations [e.g. upper and lower terminals 315, 316], is wound in a same direction as the secondary winding [e.g. 264, Fig. 2 with respect to Ns and NB], and occupies the same axial position on the core as the secondary winding [e.g. paragraph 033]; and one of the two terminations of the active shield winding [e.g. lower terminal 316] is connected to the quiet termination of the primary side [e.g. connected to the positive output terminal of the rectifier 304 via ground 306], so that the terminations of the secondary winding and the active shield winding that are adjacent each other carry alternating voltages [e.g. AC voltage at windings].
Martin fails to disclose wherein the primary winding, the secondary winding, and the active shield winding are embedded in a multilayer PCB; the active shield winding and the secondary winding each have a same number of turns; the terminations of the secondary winding and the active shield winding carry alternating voltages of a seme polarity and a same amplitude such that there is no current flow in between the primary and secondary side grounds.
Google [e.g. Figs. 2, 3A] teaches the active shield winding [e.g. X1,X2] and the secondary winding [e.g. S1,S2] each have a same number of turns [e.g. paragraph 047 recites “The secondary windings S1 , S2 have an approximately equal number of turns. In general, an approximately equal number of turns or a substantially equal number of turns indicates that the number of turns is within 10% of each other. Of course, the tolerance may be much closer, such as within 5%, or within 2.5%, or within 1 %, within one turn of each other, or even an exact match in the number of turns”]; the terminations of the secondary winding and the active shield winding carry alternating voltages of a same polarity [e.g. see dots indicating winding polarity] and a same amplitude [e.g. paragraph 047 recites “The secondary windings S1 , S2 have an approximately equal number of turns. In general, an approximately equal number of turns or a substantially equal number of turns indicates that the number of turns is within 10% of each other. Of course, the tolerance may be much closer, such as within 5%, or within 2.5%, or within 1 %, within one turn of each other, or even an exact match in the number of turns”] such that there is no current flow in between the primary and secondary side grounds [e.g. paragraph 021 recites “cause the common-mode current to flow back to primary ground such that the common-mode current only circulates in the primary side and there is no common-mode current passed between primary winding and secondary windings.” Paragraph 045 recites “A high change in voltage over time (dv/dt) at the primary side P will induce common-mode current from the primary coil P to the shielding, and this common-mode current will then flow back to primary ground through node Y. The common-mode current only circulates in the primary side P, and there is no common-mode current between the primary side P and secondary side S.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by the active shield winding and the secondary winding each have a same number of turns; the terminations of the secondary winding and the active shield winding carry alternating voltages of a same polarity and a same amplitude such that there is no current flow in between the primary and secondary side grounds as taught by Google in order of being able to reduce undesirable effects, such as generation of electromagnetic interference and loss of energy due to eddy currents and other effects.
Jitaru [e.g. Figs. 1 and 7] teaches wherein the primary winding [e.g. Fig. 7, 72, 74, 76, 78], the secondary winding [e.g. 80], and the active shield winding are embedded in a multilayer PCB [e.g. Fig. 1 with respect to Fig. 7].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Martin by wherein the primary winding, the secondary winding, and the active shield winding are embedded in a multilayer PCB as taught by Jitaru in order of being able to reduce common mode current.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7 – 10, 12 – 15 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, wherein the first active shield winding is placed between the first section of the primary winding and the secondary winding, the second active shield winding is placed between the second section of the primary winding and the secondary winding.”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, wherein the first active shield winding is placed between the first section of the primary winding and the secondary winding, the second active shield winding is placed between the second section of the primary winding and the secondary winding”.
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, a first active shield winding is placed between the first section of the primary winding and the secondary winding and a second active shield winding is placed between the second section of the primary winding and the secondary winding”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX TORRES-RIVERA whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838